Citation Nr: 9916196	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-04 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for long thoracic 
nerve paralysis with right shoulder muscle weakness as a 
residual of radical neck dissection for submandibular 
mucoepidermoid carcinoma, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased rating for paralysis of the 
eleventh cranial nerve with marked loss of musculature of the 
sternocleidomastoid, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating for paralysis of the 
seventh cranial nerve as a residual of radical neck 
dissection, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for paralysis of the 
right radical nerve as a residual of radical neck dissection, 
currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut, which denied the veteran's claims of 
entitlement to increased ratings for his service-connected 
long thoracic nerve paralysis with right shoulder muscle 
weakness as a residual of radical neck dissection for 
submandibular mucoepidermoid carcinoma, and for his service-
connected paralysis of the seventh cranial nerve as a 
residual of radical neck dissection, which were then 
evaluated as 40 percent and 20 percent disabling, 
respectively.  The veteran timely appealed these 
determinations to the Board.

During the course of this appeal, in December 1997, the RO 
determined that separate evaluations for muscle loss and 
nerve damage were warranted and recharacterized the service-
connected disabilities.  In doing so, the RO established 
service connection for paralysis of the eleventh cranial 
nerve with marked loss of musculature of the 
sternocleidomastoid, and assigned a 30 percent evaluation, 
effective June 3, 1996.  The RO also established service 
connection for paralysis of the right radical nerve as a 
residual of radical neck dissection, and assigned a 20 
percent evaluation, also effective June 3, 1996.

In a March 1998 rating decision, the RO denied entitlement to 
an increased rating for the veteran's service-connected 
scars, which a residual of his radical neck dissection.  In 
response, in a Notice of Disagreement (NOD) dated in August 
1998 and received by the RO that same month, the veteran 
indicated that he wished to appeal that determination.  A 
Statement of the Case (SOC) with regard to this claim was 
issued by the RO in December 1998.  However, to date, the 
veteran has not submitted anything that might be construed as 
a Substantive Appeal with respect to this claim.  See 
38 C.F.R. § 20.302 (1998).  Accordingly, this issue is not 
now before the Board.  See Fenderson v. West, 12 Vet. 
App. 119, 131 (1999); 
cf. Marsh v. West, 11 Vet. App. 468 (1998).


REMAND

In his Substantive Appeal, dated in January 1997 and received 
at the RO that same month, the veteran requested a hearing 
before a Member of the Board at the local VA office.  In 
addition, in a May 1999 statement, the veteran's 
representative reiterated the veteran's request for such a 
hearing.  To date, however, the veteran has not been afforded 
the opportunity to appear at hearing conducted before a 
Member of the Board, and the claims file does not reflect 
that he has withdrawn his request for such a hearing.  
Accordingly, this case must be remanded.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The RO should schedule for a hearing 
before a traveling Member of the Board at 
the RO at the earliest available 
opportunity.  Unless the veteran 
indicates, preferably, in a signed 
writing, that he no longer desires a BVA 
hearing, such hearing should be held and 
the claims file thereafter transferred to 
the Board in accordance with current 
applicable procedures.

The purpose of this REMAND is to ensure that all due process 
requirements are met, and it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument while the case is in remand status.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


